Third District Court of Appeal
                                State of Florida

                            Opinion filed March 6, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-0434
                          Lower Tribunal No. 08-47364
                              ________________


                                Edward Mozie,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.



      A case of Original Jurisdiction-Habeas Corpus.

      Edward Mozie, in proper person.

      Ashley Moody, Attorney General, for respondent, the State of Florida.


Before SALTER, LINDSEY, and MILLER, JJ.

      MILLER J.

      Upon review of the petition for writ of habeas corpus, it is ordered that said

petition is dismissed. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).